t c summary opinion united_states tax_court jasmeen akhter petitioner v commissioner of internal revenue respondent docket no 10910-99s filed date jasmeen akhter pro_se joan casali for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority subsequent section references are to the internal_revenue_code in effect for the years in - - issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the issues for decision are with respect to each year in issue whether petitioner is entitled to an earned_income_credit whether petitioner is entitled to a dependent_exemption deduction whether petitioner is entitled to head_of_household filing_status and whether petitioner is liable for an accuracy-related_penalty for negligence or disregard of rules or regulations under sec_6662 because of our finding with respect to the first issue the second and third issues are moot some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in brooklyn new york on the date the petition was filed in this case petitioner was married in bangladesh in date and her son was born on date petitioner subsequently separated from her husband in and received a divorce in june - petitioner’s husband resided in bangladesh during their entire marriage during the years in issue petitioner lived in a second floor two bedroom apartment with a monthly rent of dollar_figure she resided with her son father sister two or three brothers and during her mother her father and brothers were all employed outside the home all the members of the household would pool their money together and petitioner would receive an allowance from her father petitioner reported the following tax_liability for each of the following years income_tax --oq- --oq- --oq- self-employment_tax sec_809 dollar_figure sec_991 ebarned income credit big_number big_number big_number refund big_number big_number big_number respondent determined that petitioner was liable for deficiencies of dollar_figure dollar_figure and dollar_figure for each respective year in making this determination for each year in issue respondent changed petitioner’s filing_status from head_of_household to married_filing_separately disallowed the dependent_exemption deduction claimed for petitioner’s son and disallowed the claimed earned_income_credit respondent did not make significant adjustments to the self-employment_income tax_liability reported on the returns finally respondent determined that petitioner was liable for accuracy-related - penalties for negligence for an underpayment equal to the entire amount of the deficiency for each year in issue the first issue for decision is whether petitioner is entitled to earned_income credits an earned_income_credit is allowed to an eligible_taxpayer under sec_32 in an amount based upon a percentage of the taxpayer’s earned_income earned_income is defined under sec_32 to include the amount of the taxpayer’s net_earnings_from_self-employment respondent argues that petitioner is not entitled to the earned_income_credit for a number of reasons one reason the only one we need discuss is that petitioner had no earned_income during the years in issue ’ we agree with respondent petitioner testified that during the years in issue she and her sister were tailors performing work in their house on petitioner’s tax returns for the years in issue she reported dollar_figure dollar_figure and dollar_figure in income on schedules c-ez net profit from business no business_expenses were claimed as deductions in any year no business name or other information was provided for any of the years aside from the notation self employed as a description of the principal business in and the principal business code was not provided on the form in however petitioner reported the code as ‘respondent argues in his memorandum filed at trial that the only evidence shown to respondent that petitioner earned_income was a picture of petitioner at a sewing machine - - we take judicial_notice of the instructions for completing this form available from respondent according to these instructions this code falls under the major_category trade wholesale---selling goods to other businesses etc the heading nondurable goods including food fiber chemicals etc and the listing selling for your own account this is not the type of business in which petitioner testified she was engaged during each year in issue that of a tailor operating out of her home furthermore there is nothing in the record other than petitioner’s own scant testimony to support a finding that petitioner earned_income in any amount we therefore agree with respondent and find that petitioner had no earned_income in any of the years in issue it further appears from this record that petitioner reported income for each of the years in issue in order to claim the earned_income_credit and we so find the second and third issues for decision are whether petitioner is entitled to dependent_exemption deductions and whether petitioner is entitled to head_of_household filing_status petitioner did not report any income on her returns other than the self-employment_income we have found that she did not earn respondent does not argue that petitioner had any other unreported sources of income without income petitioner cannot be liable for federal income taxes and the issues of deductions and filing_status are consequently moot accordingly -- - the deficiencies determined by respondent must be reduced by the appropriate amounts in the rule_155_computations required in this case the final issue for decision is whether petitioner is liable for accuracy-related_penalties for negligence under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations an underpayment is defined as follows sec_6664 underpayment --for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made for purposes of paragraph the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that tax imposed was less than the excess of the amount specified in paragraph over the rebates previously made the deficiencies must be reduced to reflect our holding that respondent was in error in his increases to petitioner’s income_tax in and due to the change_of filing_status and disallowance of deductions and his failure to subtract the amounts of self-employment_income taxes from the deficiencies in and - nothing in the record indicates that any amounts were previously assessed or collected or that any rebates were made to petitioner therefore there can be no underpayments in this case because for each year in issue the tax imposed by the internal_revenue_code was zero and did not exceed the amount of tax_shown_on_the_return we therefore hold that petitioner is not liable for the accuracy-related_penalties determined by respondent reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule scompare the definition of an underpayment in sec_6664 a with the definition of a deficiency in sec_6211 while the definitions are substantially_similar the latter--in contrast to the former---treats the excess of the earned_income_credit claimed or allowed over the tax shown or imposed as a negative_amount of tax see sec_6211 b
